WE HAVE RECEIVED YOUR REQUEST FOR AN INFORMAL OPINION, ASKING:
  DOES A COUNTY EXCISE BOARD OR BUDGET BOARD HAVE AUTHORITY TO REVISE A BUDGET FOR REVALUATION OR VISUAL INSPECTION SUBMITTED BY A COUNTY PURSUANT TO A REVALUATION OR VISUAL INSPECTION PLAN APPROVED BY THE OKLAHOMA TAX COMMISSION?
TITLE 68 O.S. 2481.4 (1990) PROVIDES THAT THE COUNTY ASSESSOR SHALL PREPARE A "SPECIAL BUDGET" FOR THE COMPREHENSIVE PROGRAM OF REVALUATION AND FILE THAT BUDGET WITH THE COUNTY EXCISE BOARD OR COUNTY BUDGET BOARD. THE COUNTY EXCISE OR COUNTY BUDGET BOARD, IN TURN, APPORTIONS THE COST OF THE PROGRAM AMONG THE VARIOUS GOVERNMENTAL ENTITIES IN THE COUNTIES THAT RECEIVE REVENUES FROM THE MILL RATES LEVIED. SUCH "AMOUNTS SHALL BE INCLUDED IN OR ADDED TO THE BUDGETS OF EACH SUCH RECIPIENT AND THE MILL RATES TO BE ESTABLISHED BY THE COUNTY EXCISE BOARD OR BUDGET FOR EACH SUCH RECIPIENT FOR THE CURRENT YEAR SHALL INCLUDE AND BE BASED UPON SUCH AMOUNTS." THE BOARD AND EACH RECIPIENT THEN APPROPRIATE THE AMOUNTS TO THE COUNTY ASSESSOR FOR EXPENDITURE FOR THE COMPREHENSIVE PROGRAM OF REVALUATION. 68 O.S. 2481.4(A)/68 O.S. 2481.4(B)/68 O.S. 2481.4(C).
68 O.S. 2481.4 HAS BEEN REPEALED EFFECTIVE JANUARY 1, 1992. HOWEVER, EFFECTIVE JANUARY 1, 1992, 68 O.S. 2820 (1990) PROVIDES ESSENTIALLY THE SAME MECHANISM FOR THE COST OF THE COMPREHENSIVE PROGRAM OF VISUAL INSPECTION FOR REAL PROPERTY.
TITLE 68 O.S. 2481.3 PROVIDES AS FOLLOWS:
2481.3 BUDGETS
"EACH COUNTY ASSESSOR IN BUDGETS HEREAFTER SUBMITTED SHALL MAKE ADEQUATE PROVISION TO EFFECT COUNTYWIDE REVALUATIONS AS HEREIN DIRECTED. THE SEVERAL COUNTY EXCISE BOARDS, IN PASSING UPON BUDGETS SUBMITTED BY THE SEVERAL ASSESSORS, SHALL AUTHORIZE AND LEVY AMOUNTS WHICH IN THE JUDGMENT OF THE BOARD WILL SUFFICE TO CARRY OUT THE DIRECTIONS OF THIS ACT. (EMPHASIS ADDED)"
WHILE 68 O.S. 2481.3 IS REPEALED EFFECTIVE JULY 1, 1992, A NEW STATUTE, 68 O.S. 2822 (1990) BECOMES EFFECTIVE THAT DATE.
2822. ADEQUATE PROVISIONS TO EFFECTUATE VISUAL INSPECTION PROGRAM TO BE INCLUDED IN ASSESSORS' BUDGET.
EACH COUNTY ASSESSOR IN BUDGETS SUBMITTED TO THE COUNTY EXCISE BOARD OR COUNTY BUDGET BOARD SHALL MAKE ADEQUATE PROVISION TO EFFECT COUNTYWIDE VISUAL INSPECTIONS OF REAL PROPERTY DURING THE FOUR-YEAR CYCLE. THE SEVERAL COUNTY EXCISE AND BUDGET BOARDS IN PASSING UPON BUDGETS SUBMITTED BY THE SEVERAL ASSESSORS, SHALL AUTHORIZE AND LEVY AMOUNTS WHICH WILL SUFFICE TO CARRY OUT THE COUNTYWIDE VISUAL INSPECTION PROGRAM AS APPROVED BY THE OKLAHOMA TAX COMMISSION UNDER SECTION 20 (68 O.S. 2820). (EMPHASIS ADDED)"
WHILE THE NEW LAW DELETED THE PHRASE "WHICH IN THE JUDGMENT OF THE BOARD" FROM THE STATUTE, AUTHORIZING THE BOARD TO LEVY SUFFICIENT AMOUNTS TO FUND THE REVALUATION PROGRAMS, I DO NOT THINK THAT THROUGH THIS DELETION THE LEGISLATURE SOUGHT TO ELIMINATE THE DISCRETION OF COUNTY EXCISE BOARDS TO LEVY AMOUNTS SUFFICIENT TO CARRY OUT THEIR DUTY OF FUNDING THE REVALUATION PROGRAM.
THE STATUTE STILL PROVIDES THAT THE EXCISE BOARDS ARE EMPOWERED TO AUTHORIZE AND LEVY AMOUNTS WHICH "WILL SUFFICE" TO CARRY OUT THE COUNTYWIDE VISUAL INSPECTION PROGRAMS AS APPROVED BY THE OKLAHOMA TAX COMMISSION UNDER 68 O.S. 2820. WE BELIEVE THAT THIS LANGUAGE IMPLICITLY AUTHORIZES THE COUNTY EXCISE BOARDS TO MAKE APPROPRIATE REVISIONS TO BUDGETS FOR REVALUATION OR VISUAL INSPECTION PLANS. OUR VIEW FINDS FURTHER SUPPORT IN THE GENERAL AUTHORITY CONFERRED ON COUNTY EXCISE BOARDS TO REVIEW BUDGET ESTIMATES SUBMITTED BY GOVERNING BOARDS OF COUNTIES AND OTHER GOVERNMENTAL UNITS AND PREPARE REVISED BUDGETS WHEN THE GOVERNING BOARDS HAVE NOT MADE ADEQUATE PROVISION TO FUND MANDATORY GOVERNMENTAL FUNCTIONS. 68 O.S. 2487, TO BE CODIFIED EFFECTIVE JANUARY 1, 1992 AS 68 O.S. 3007.
THE REVISED STATUTE 68 O.S. 2822 (1990) AMENDS FORMER LAW BY SPECIFICALLY REQUIRING THAT COUNTY EXCISE AND BUDGET BOARDS LEVY SUFFICIENT AMOUNTS TO CARRY OUT THE VISUAL INSPECTION PROGRAM AS APPROVED BY THE OKLAHOMA TAX_COMMISSION UNDER "SECTION 20 OF THIS ACT" (68 O.S. 2820). SECTION 2820 REQUIRES THAT EACH COUNTY MUST SUBMIT ITS VISUAL INSPECTION PLAN TO THE OKLAHOMA TAX COMMISSION BY THE FIRST WORKING DAY IN OCTOBER PRECEDING THE BEGINNING OF THE 4-YEAR VISUAL INSPECTION CYCLE, ON JANUARY 1, 1991. FURTHER,
"(T)HE OKLAHOMA TAX COMMISSION SHALL EITHER APPROVE THE PLAN IF THE PLAN AND RESOURCES ARE ADEQUATE TO COMPLETE THE CYCLE AND IF THE PLAN WILL RESULT IN A REPRESENTATIVE SAMPLE FROM EACH USE CATEGORY IN ORDER TO VALUE ALL TAXABLE PROPERTY EACH YEAR OR SHALL CORRECT AND MODIFY THE PLAN IN ORDER TO ESTABLISH A PROGRAM FOR VISUAL INSPECTION THAT WILL BE COMPLETED BY THE END OF THE CYCLE AND THAT WILL PROVIDE A REPRESENTATIVE SAMPLE FROM EACH USE CATEGORY IN ORDER TO VALUE ALL TAXABLE PROPERTY EACH YEAR. AN APPROVED PLAN SHALL BE MADE FOR EACH COUNTY AS OF THE BEGINNING DATE OF EACH CYCLE AND A COPY OF SUCH PLAN SHALL BE FILED WITH THE OKLAHOMA TAX COMMISSION. (EMPHASIS ADDED)"
IN CONSTRUING 68 O.S. 2820 AND 68 O.S. 2822 (1990), WE ARE BOUND BY THE RULE THAT STATUTES SHOULD BE CONSTRUED IN HARMONY, RATHER THAN IN A AY WHICH NEGATES THE MEANING OR THE INTENT OF EITHER STATUTE. APPLYING THIS RULE, WE FIND THAT THE LEGISLATURE INTENDED THE TAX COMMISSION TO REVIEW COUNTY VISUAL INSPECTION PLANS PRIOR TO THE BEGINNING OF EACH 4-YEAR VISUAL INSPECTION CYCLE AND TO MAKE CHANGES TO THOSE PLANS WHERE NECESSARY TO ASSURE THAT THE VISUAL INSPECTION WILL BE COMPLETED BY THE END OF THE CYCLE, AND THAT PROVIDES SUFFICIENT REPRESENTATIVE SAMPLING TO INSURE THAT ALL TAXABLE PROPERTY IS VALUED EACH YEAR. THE VARIOUS COUNTY EXCISE BOARDS, NEVERTHELESS, RETAIN THEIR AUTHORITY AND HAVE THE DUTY UNDER 2822 TO AUTHORIZE AND LEVY EACH YEAR AMOUNTS SUFFICIENT TO CARRY OUT THE VISUAL INSPECTION PROGRAM FOR THAT COUNTY WHICH HAS BEEN APPROVED BY THE TAX COMMISSION FOR THE CURRENTLY EFFECTIVE VISUAL INSPECTION CYCLE. ALTHOUGH POWER IN THE EXCISE BOARDS TO LEVY AMOUNTS SUFFICIENT TO FUND THE INSPECTION PROGRAM EACH YEAR CARRIES WITH IT THE IMPLIED POWER TO MAKE APPROPRIATE ADJUSTMENTS IN ANNUAL ASSESSMENTS WHEN THE BOARDS BELIEVE SUCH ADJUSTMENTS ARE NECESSARY TO FUND THE PROGRAM, THE BOARD MUST, OF COURSE, REMAIN COGNIZANT OF THE STATUTORY REQUIREMENTS FOR REVALUATION IMPOSED UPON THE COUNTY ASSESSOR AND THE BOARD'S MANDATORY DUTY TO LEVY AMOUNTS WHICH WILL SUFFICE FOR THE ASSESSOR TO CARRY OUT HIS DUTY TO REVALUE PURSUANT TO STATUTE.
(ROBERT A. BUTKIN)